Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claim 1 and added new claims 2-20 in the amendment filed on January 25, 2021.  Applicants amendment and arguments have overcome the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Harris, et al. or Hudkins, et al. or Saruta, et al. and the rejection of claim 1 on the basis of improper markush rejection.  The above rejections have been withdrawn. The claims 1-20 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula wherein all variables are defined in claim 1. The closest prior art is Harris, et al. (US 20100216762 A1) which teaches compounds such as 
    PNG
    media_image1.png
    144
    430
    media_image1.png
    Greyscale
.  The novelty of the claimed invention is the presence variable R2 which can only be F, Cl, Br, I or C3-8 cycloalkyl and R4 which can only be F, Cl, Br, I or C1-8 haloalkyl.  These variables on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626